Exhibit 99.1 – Regency GP LP Unaudited Consolidated Balance Sheet Regency GP LP Consolidated Balance Sheet (in thousands) June 30, 2008 Unaudited ASSETS Current Assets: Cash and cash equivalents $ 29,986 Restricted cash 10,050 Trade accounts receivable, net of allowance of $242 29,303 Accrued revenues 200,078 Related party receivables 493 Assets from risk management activities 9,305 Other current assets 9,637 Total current assets 288,852 Property, plant and equipment Gas plants and buildings 138,688 Gathering and transmission systems 1,291,859 Other property, plant and equipment 149,127 Construction-in-progress 113,731 Total property, plant and equipment 1,693,405 Less accumulated depreciation (181,480 ) Property, plant and equipment, net 1,511,925 Other Assets: Intangible assets, net of amortization of $15,216 209,098 Long-term assets from risk management activities 9,362 Other, net of amortization of debt issuance costs of $3,869 18,075 Goodwill 265,784 Total other assets 502,319 TOTAL ASSETS $ 2,303,096 LIABILITIES & PARTNERS' CAPITAL Current Liabilities: Trade accounts payable $ 65,583 Accrued cost of gas and liquids 162,420 Escrow payable 10,050 Liabilities from risk management activities 76,016 Other current liabilities 24,711 Total current liabilities 338,780 Long-term liabilities from risk management activities 40,461 Other long-term liabilities 15,963 Long-term debt 1,162,500 Minority interest 727,846 Commitments and contingencies Partners' Capital 17,546 TOTAL LIABILITIES AND PARTNERS' CAPITAL $ 2,303,096 See accompanying notes to consolidated balance sheet Regency GP LP Notes to the Unaudited Consolidated Balance Sheet 1.Organization and Basis of Presentation Organization of Regency GP LP.Regency GP LP (the “General Partner”) is the general partner of Regency Energy Partners LP.The General Partner owns a 2 percent general partner interest and incentive distribution rights in Regency Energy Partners LP, a Delaware limited partnership.The General Partner’s general partner is Regency GP LLC.All dollar amounts are presented in thousands. Organization of Regency Energy Partners LP.Regency Energy Partners LP and its subsidiaries (the “Partnership”) are engaged in the business of gathering, processing, contract compression, marketing, and transporting natural gas and natural gas liquids (“NGLs”). Basis of Presentation.The General Partner has no independent operations and no material assets outside those of the Partnership.The number of reconciling items between the consolidated balance sheet and that of the Partnership are few.The most significant difference is that relating to minority interest ownership in the General Partner’s net assets by certain limited partners of the Partnership, and the elimination of the General Partner’s investment in the Partnership. On January 7, 2008, the Partnership acquired all of the outstanding equity and minority interest (the “FrontStreet Acquisition”) of FrontStreetfrom ASC and EnergyOne.FrontStreet owns a gas gathering system located in Kansas and Oklahoma, which is operated by a third party. The total purchase price consisted of (a) 4,701,034 Class E common units of the Partnership issued to ASC in exchange for its 95 percent interest and (b) the payment of $11,752,000 in cash to EnergyOne in exchange for its five percent minority interest and the termination of a management services contract valued at $3,888,000.The Partnership financed the cash portion of the purchase price out of its revolving credit facility. In connection with the FrontStreet Acquisition, the Partnership amended its Agreement of Limited Partnership to create the Partnership’s Class E common units.The Class E common units had the same terms and conditions as the Partnership’s common units, except that the Class E common units were not entitled to participate in earnings or distributions of operating surplus by the Partnership.The Class E common units were issued in a private offering conducted in accordance with the exemption from the registration requirements of the Securities Act of 1933 as afforded by Section 4(2) thereof.The Class E common units converted into common units on a one-for-one basis on May 5, 2008. Because the acquisition of ASC’s 95 percent interest is a transaction between commonly controlled entities (i.e., the buyer and the seller were each affiliates of GECC), the Partnership accounted for this portion of the acquisition in a manner similar to the pooling of interest method.Under this method of accounting, the Partnership reflected historical balance sheet data for both the Partnership and FrontStreet instead of reflecting the fair market value of FrontStreet’s assets and liabilities.Further, certain transaction costs that would normally be capitalized were expensed.Common control between the Partnership and FrontStreet began on June 18, Conversely, the acquisition of the five percent minority interest is a transaction between independent parties, for which the Partnership applied the purchase method of accounting.The Partnership is in the process of obtaining third-party valuations of fixed and certain intangible assets; thus, the allocation of the purchase price is subject to refinement. The following table summarizes the book values of the assets acquired and liabilities assumed at the date of common control, following the as-if pooled method of accounting. At June 18, 2007 (in thousands) Current assets $ 8,840 Property, plant and equipment 91,556 Total assets acquired 100,396 Current liabilities (12,556 ) Net book value of assets acquired $ 87,840 The unaudited balance sheet as of June 30, 2008 has been prepared on the same basis as the audited consolidated balance sheet included in the Current Report on Form 8-K filed on May 9, 2008 for the year ended December 31, 2007.In the opinion of the Partnership’s management, such balance sheet reflects all adjustments necessary for a fair presentation of the financial position for such interim periods in accordance with GAAP.All intercompany items and transactions have been eliminated in consolidation.Certain information and footnote disclosures normally included with the annual consolidated balance sheet prepared in accordance with GAAP have been omitted pursuant to the rules and regulations of the SEC. 2.Summary of Significant Accounting Policies Use of Estimates.This unaudited condensed consolidated balance sheet has been prepared in conformity with GAAP,and, of necessity, include the use of estimates and assumptions by management.Actual results could be different from those estimates. Consolidation. The General Partner consolidates the balance sheet of the Partnership with that of the General Partner.This accounting consolidation is required because the General Partner owns 100 percent of the general partner interest in the Partnership, which gives the General Partner the ability to exercise control over the Partnership. Minority Interest.Minority interest represents non-controlling ownership interest in the net assets of the Partnership.The minority interest attributable to the limited partners of the Partnership consists of common units of the Partnership.The non-affiliated interest in the minority interest as of June 30, 2008 is $443,986,000. Recently Issued Accounting Standards.In January 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities, Including an Amendment of FASB Statement No. 115” (“SFAS No. 159”), which permits entities to measure many financial instruments and certain other assets and liabilities at fair value on an instrument-by-instrument basis.The adoption of SFAS No. 159 in 2008 had no impact on the Partnership’s financial position, results of operations or cash flows, as the Partnership has elected to continue valuing its outstanding senior notes at historical cost. In December 2007, the FASB issued SFAS No. 141(R) “Business Combinations” (“SFAS No. 141(R)”), which significantly changes the accounting for business acquisitions both during the period of the acquisition and in subsequent periods.SFAS No. 141(R) is effective for fiscal years beginning after December 15, 2008.Generally, the effects of SFAS No. 141(R) will depend on future acquisitions. In December 2007, the FASB issued SFAS No. 160, “Noncontrolling Interests in
